In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00266-CV

DALE ROY SLAVEN, Appellant                 §    On Appeal from the 30th District Court

V.                                         §    of Wichita County (184,311-A)

BRAD LIVINGSTON, WILLIAM                   §    February 28, 2019
STEPHENS, AND LYNN M. CLARK,
Appellees                                  §    Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse and remand the

summary judgment only to the extent it dismissed Appellant Dale Roy Slaven’s 42

U.S.C. § 1983 claim based on the alleged violation under Texas Constitution article I,

section 19. We otherwise affirm the trial court’s summary judgment on all other

claims.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr